Citation Nr: 1222943	
Decision Date: 07/02/12    Archive Date: 07/13/12

DOCKET NO.  08-33 300	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Whether new and material evidence has been submitted to reopen a claim of service connection for bilateral hearing loss.  

2.  Whether new and material evidence has been submitted to reopen a claim of service connection for tinnitus.  

3.  Entitlement to service connection for tinnitus.  

4.  Whether new and material evidence has been submitted to reopen a claim of service connection for a low back disorder.  

5.  Whether new and material evidence has been submitted to reopen a claim of service connection for fatigue, to include as due to an undiagnosed illness.  

6.  Entitlement to service connection for posttraumatic stress disorder (PTSD).  

7.  Entitlement to service connection for a stomach disorder, to include as due to an undiagnosed illness.  
ATTORNEY FOR THE BOARD

P. Childers, Counsel


INTRODUCTION

The Veteran served on active duty for training from May 2001 to September 2001; and on active duty from January 2002 to January 2006, including service in the Southwest Asia Theater of Operations (Iraq) from March 2003 to March 2004.

This matter is before the Board of Veterans' Appeals (Board) on appeal from a May 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Jackson, Mississippi.

The issues of entitlement to service connection for a stomach disorder, and whether new and material evidence has been submitted to reopen claims of entitlement to service connection for a low back disorder and fatigue, are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, D.C.


FINDINGS OF FACT

1.  The Veteran has been diagnosed with and been treated for PTSD; the diagnosis of PTSD is confirmed by a VA psychiatrist; and the Veteran's PTSD is due to his fear of hostile military activity in Iraq during the Persian Gulf War.

2.  Service connection for bilateral hearing loss and tinnitus was previously denied by the RO in a rating decision dated in November 2006; the Veteran did not appeal that decision, and no new evidence pertinent to the basis of the denial of that claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.

3.  New evidence received since the November 2006 rating decision relates to an unestablished fact and raises a reasonable possibility of substantiating the Veteran's claim of service connection for tinnitus.

4.  The Veteran was exposed to excessively loud noise during service; he has had no occupational or recreational noise after service; and he did not complain of tinnitus before service.

5.  The evidence presented since the November 2006 denial of service connection for bilateral hearing loss does not address the reason for the prior denial, and does not raise a reasonable possibility of substantiating the claim.


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD are met.  38 U.S.C.A. §§ 1110, 5103, 5107 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2011).

2.  The November 2006 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011). 

3.  Evidence submitted to reopen the claim of service connection for tinnitus is new and material.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011). 

4.  Tinnitus was incurred during active duty service.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).

5.  The additional evidence presented since the November 2006 rating decision, denying service connection for bilateral hearing loss, is not new and material, and the claim for service connection for bilateral hearing loss is not reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 3.156(a) (2011).

REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duty to notify a claimant of information and evidence necessary to substantiate the claim and redefined its duty to assist in obtaining such evidence.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.156, 3.159, 3.326.  

In this case the Board is granting the Veteran's request to reopen a previously denied claim for service connection for tinnitus, and is granting entitlement to service connection for tinnitus and PTSD.  Given the favorable disposition of these three issues, which is not prejudicial to the Veteran, the Board need not assess VA's compliance with regard to these issues.  See, e.g., Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

As far as the request to reopen the claim of service connection for hearing loss, which is being denied, the Board finds, for the following reasons, that VA's duties to notify and assist have been met.

Under 38 U.S.C.A. § 5103(a), VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide. 

Also, the VCAA notice requirements apply to all five elements of a service connection claim. The five elements are: (1) Veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

In a new and material evidence claim, the notice must apprise the claimant of the evidence and information that is necessary to reopen the claim and the evidence and information that is necessary to establish the underlying claim for the benefit sought.  Kent v. Nicholson, 20 Vet. App. 1 (2006).

The VCAA notice must be provided to a claimant before the initial unfavorable adjudication by the RO.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).

In this case the RO provided pre-adjudication VCAA notice by letter dated in March 2008; and post-adjudication VCAA notice by letter dated in February 2009.  The Veteran was notified of the information and evidence needed to substantiate a claim of service connection for hearing loss; namely, evidence of an injury or disease or event, causing an injury or disease, during service; evidence of current disability; and evidence of a relationship between the current disability and the injury or disease or event, causing an injury or disease, during service.  The Veteran was further notified in the pre-adjudication letter that VA would obtain service records, VA records, and records of other Federal agencies and that she could submit records not in the custody of a Federal agency, such as private medical records or authorize VA to obtain private medical records on his behalf.  The pre-adjudication VCAA notice also included the provisions for determining the effective date of a claim and the degree of disability assignable.  Unfortunately, the Veteran was not apprised, in either letter, of the information and evidence needed to reopen his previously denied claim of service connection for bilateral hearing loss.  

The Court has held that the omission of a key element, that is, evidence needed to substantiate a claim, has an adverse or prejudicial effect on the ability of a claimant to meaningfully participate in the processing of the claim and essential fairness of the adjudication; an error is prejudicial when the error affects a substantial right so as to injure an interest that the statutory or regulatory provision involved was designed to protect such that the error affects the essential fairness of the adjudication; and under such circumstances, VA has the burden to show that the prejudicial error did not affect the essential fairness of the adjudication.).  See Mayfield v. Nicholson, 19 Vet. App. 103, 116, 122 (2005), rev'd in part by Mayfield v. Nicholson, 444 F.3d 1328  (Fed.Cir.2006).  A lack of prejudice may be shown by demonstrating that the purpose of the notice was not frustrated.  Mayfield, 19 Vet. App. at 121.

Although pre-adjudicative VCAA notice specifically pertaining to new and material evidence for bilateral hearing loss was not sent, the Board finds that the Veteran was not prejudiced by the error because the evidence needed to reopen the claim is, by VA regulations, strictly medical in nature, and VA accorded the Veteran an examination for the requisite medical evidence.  

Moreover, the Veteran was advised, in the statement of the case, of the reasons for the prior denial, on the merits, of his claim for service connection for bilateral hearing loss, and notified regarding the evidence and information needed to reopen the claim; namely, evidence of a compensable hearing loss disorder.  The Veteran was also notified, in the statement of the case, of VA regulations (38 C.F.R. § 3.385) regarding the definition of a compensable hearing loss disorder.  And in 2010 he was accorded a VA audiology examination, which found that the Veteran's hearing thresholds were still below VA criteria for compensation purposes. The matter was then readjudicated and a Supplemental Statement of the Case was issued in December 2010.

As the purpose of the VCAA notice was to notify the Veteran of the information and evidence not of record that was needed to reopen the claim of service connection for bilateral hearing loss, namely, evidence of compensable hearing loss per VA regulations, and as VA developed the record to assist the Veteran in support of the claim by notifying him of this fact and providing him with a VA examination, the Veteran was not harmed as the Veteran's interest that the VCAA notice was designed to protect, that is, the essential fairness of the adjudication, was not affected.  

As for content of the VCAA notice, the documents complied with the specificity requirements of Quartuccio v. Principi, 16 Vet. App. 183 (2002) (identifying evidence to substantiate a claim and the relative duties of VA and the claimant to obtain evidence); of Charles v. Principi, 16 Vet. App. 370 (2002) (identifying the document that satisfies VCAA notice); of Pelegrini v. Principi, 18 Vet. App. 112 (2004) (to the extent there was pre- adjudication VCAA notice)); and of Dingess v. Nicholson, 19 Vet. App. 473 (notice of how VA determines disability ratings and effective dates).

Based on the facts and circumstances of this case, the Board finds no evidence that the Veteran was prejudiced by the want of pre-adjudicative VCAA notice pertaining to new and material evidence since the Veteran does not have a hearing loss disability for VA compensation purposes, so remand for further development of this issue is not warranted.  See Gilpin v. West, 155 F.3d 1353 (Fed. Cir. 1998) (service connection may not be granted unless a current disability exists); see also  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict adherence to requirements in the law does not dictate an unquestioning, blind adherence in the face of overwhelming evidence in support of the result in a particular case; such adherence would result in unnecessarily imposing additional burdens on VA with no benefit flowing to the Veteran).

Duty to Assist

Under 38 U.S.C.A. § 5103A, VA must make reasonable efforts to assist the claimant in obtaining evidence necessary to substantiate a claim.  The RO has obtained service treatment records, service personnel records, private treatment records, and VA treatment records.  Additionally, in 2010 the Veteran was given a VA audiology examination.  

The Board has reviewed the examination report and finds that it is adequate for a decision in this matter because the examiner reviewed the claims file; considered the Veteran's lay assertions and current complaints; and conducted requisite audiology tests.  See Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007) (holding that an examination is considered adequate when it is based on consideration of the appellant's prior medical history and examinations and also describes the disability in sufficient detail so that the Board's evaluation of the disability will be a fully informed one).  The Board accordingly finds this evidence to be sufficient for a decision in the matter of new and material evidence for bilateral hearing loss.  

As the Veteran has not identified any additional evidence pertinent to the claim and as there are no additional records to obtain, the Board concludes that no further assistance to the Veteran in developing the facts pertinent to the claim is required to comply with the duty to assist.  See Mayfield v. Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds by Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).

Service connection, PTSD

The Veteran seeks service connection for PTSD, which he relates to his service in Iraq during the Persian Gulf War.  He reports that he completed two tours of duty in Iraq.

Service connection for PTSD requires medical evidence diagnosing the condition in accordance with 38 C.F.R. § 4.125(a) (a diagnosis that conforms to DSM-IV); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the claimed in-service stressor occurred.  38 C.F.R. § 3.304(f).

For a stressor to be sufficient for posttraumatic stress disorder, the stressor must meet two requirements: 

(1) A person must have been "exposed to a traumatic event" in which "the person experienced, witnessed, or was confronted with an event or events that involved actual or a threatened death or serious injury, or a threat to the physical integrity of self or others," and 

(2) "the person's response [must have] involved intense fear, helplessness, or horror."

Cohen, 10 Vet. App. 128, 141 (1997) (quoting DSM-IV).  

If a stressor claimed by a veteran is related to the veteran's "fear of hostile military or terrorist activity" and a VA or VA-contracted psychiatrist or psychologist confirms that the claimed stressor is adequate to support a diagnosis of PTSD, the veteran's lay testimony alone may establish the occurrence of the claimed in-service stressor so long as there is not clear and convincing evidence to the contrary, and provided that the claimed stressor is consistent with the circumstances, conditions, or hardships of the veteran's service.  38 C.F.R. § 3.304(f)(3).  For purposes of this section, "fear of hostile military or terrorist activity" means that "a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, . . . , and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror."  Id.

Analysis

In January 2006 the Veteran was separated from service, and in February 2006 he was hospitalized in a VA facility for inpatient psychiatric care.  During that stay he stated that his experiences in Iraq had affected him significantly.  He said that he had seen a lot, and that he had never been exposed to death life that before.  He described seeing an enemy combatant blow himself up in an attempt to blow up the Veteran's convoy, and said that that memory bothered him a lot.  He also stated that one of his friends was hurt badly, and complained of nightmares and intrusive thoughts.  He said that he had turned to alcohol to avoid the memories, and tried to avoid triggers for the memories.  

In a stressor statement in January 2008 the Veteran said that he served two tours of duty in Iraq, the first from March 2003 to March 2004, and the second in 2005 for approximately 7 months.  He said that his military occupational specialty was Petroleum Supply Specialist; that his fuel depot was in Bagdad; and that he provided fuel and petroleum supplies to military units all over Iraq.  He stated that he witnessed fuel trucks catching fire and exploding, and said that soldiers and civilians were killed or wounded on several occasions.  He also stated that his unit received incoming rocket and mortar attacks, sometimes several times a day, and that they also handled ammunition.  He added that he was still bothered by the memories.

Military records confirm that the Veteran served in Iraq during the Persian Gulf War as a petroleum supply driver, and commendations and awards include a Presidential Unit Citation and a Valorous Unit Citation which, while not demonstrative of actual engagement by the Veteran with the enemy, confirms service in a combat zone.  See Suozzi v. Brown, 10 Vet. App. 307 (1997) (holding that "corroboration of every detail [of a claimed stressor] including the appellant's personal participation" is not required; rather an appellant only needs to offer independent evidence of a stressful event that is sufficient to imply his or her personal exposure).  Based on military records, the Board finds the Veteran's subjective account of having witnessed traumatic events in Iraq, including exploding vehicles, and of being subjected to incoming mortar and rocket attacks while in Iraq, to be consistent with the circumstances of his service (38 C.F.R. § 3.303(a)); and, consequently, the Veteran's statement that he was and continues to be disturbed by the carnage he witnessed to be credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (Fed. Cir. 2006) (the Board, as fact finder, is obligated to, and fully justified in, determining whether lay evidence is credible in and of itself).

The Board accordingly finds that the evidence satisfies the in-service stressor "fear of hostile military or terrorist activity" requirement of 38 C.F.R. § 3.304(f)(3), which is met if a veteran experienced, witnessed, or was confronted with an event or circumstance that involved actual or threatened death or serious injury, or a threat to the physical integrity of the veteran or others, such as from an actual or potential improvised explosive device; vehicle-imbedded explosive device; incoming artillery, rocket, or mortar fire; grenade; small arms fire, including suspected sniper fire; or attack upon friendly military aircraft, and the veteran's response to the event or circumstance involved a psychological or psycho-physiological state of fear, helplessness, or horror.  38 C.F.R. § 3.304(f)(3).  

Additionally, while the Veteran was never accorded a Compensation and Pension PTSD examination, he has a confirmed diagnosis of PTSD.  

As stated before, within a month after the Veteran's separation from service he was hospitalized by VA for psychiatric assessment and treatment.  Diagnosis, which was made by a VA psychiatrist, was chronic PTSD.  According to a co-treating VA psychologist, the Veteran's PTSD is likely combat related.  The record contains no evidence to the contrary.  

Accordingly, inasmuch as there is medical evidence diagnosing the condition of PTSD; confirmation of the diagnosis by a VA psychiatrist; credible evidence of an in-service stressor; and credible evidence of a link between current symptoms and in-service stressor(s); service connection for PTSD is warranted.  38 C.F.R. § 3.304(f)(3).

New and material evidence and service connection, tinnitus

In a rating decision in November 2006, the RO denied service connection for tinnitus.  The Veteran did not appeal that decision, and no new evidence pertinent to the basis of the denial of that claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  Therefore, the November 2006 decision is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011). 

In August 2007, the Veteran filed a new claim for service connection for tinnitus.  In a rating decision in May 2008 the RO denied the claim on the grounds of no new and material evidence.  

Pertinent procedural regulations provide that "[n]othing in [38 U.S.C.A. § 5103A] shall be construed to require [VA] to reopen a claim that has been disallowed except when new and material evidence is presented or secured, as described in [38 U.S.C.A. § 5108]."  38 U.S.C.A. § 5103A(f).  Reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996). 

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (as in effect since August 2001).

In Hodge v. West, 155 F.3d 1356, 1363 (Fed. Cir. 1998), the United States Court of Appeals for the Federal Circuit noted that new evidence could be sufficient to reopen a claim if it could contribute to a more complete picture of the circumstances surrounding the origin of a claimant's injury or disability, even where it would not be enough to convince the Board to grant a claim.  In determining whether evidence is new and material, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 512-513 (1992).  In Elkins v. West, 12 Vet. App. 209 (1999), the Court of Appeals for Veterans Claims (Court) held that the Board must first determine whether the appellant has presented new and material evidence under 38 C.F.R. § 3.156(a) in order to have a finally denied claim reopened under 38 U.S.C.A. § 5108.  Then, if new and material evidence has been submitted, the Board may proceed to evaluate the merits of the claim, but only after ensuring that VA's duty to assist has been fulfilled.  See Vargas-Gonzalez v. West, 12 Vet. App. 321, 328 (1999).  The Court recently held that the law should be interpreted to enable reopening of a claim, rather than to preclude it.  See Shade v. Shinseki, 24 Vet. App. 110 (2010).

As the application to reopen the claim was received in August 2007, the current regulatory definition of new and material evidence under 38 C.F.R. § 3.156 applies.

The basis of the November 2006 denial was that there was no mention of tinnitus in service treatment records, and no current diagnosis.  The evidence of record at the time of the 2006 denial consisted of service treatment records dating from 2001, and VA treatment records dated in 2006.  None of these documents show any complaints of or treatment for tinnitus.

In order for additional evidence to be considered new and material, it must relate to the basis for the prior denial of the claim.  

The evidence compiled since the November 2006 rating decision includes the report of a June 2010 VA audiology examination.  During the examination the Veteran complained of decreased hearing since around 2003, and of recurrent tinnitus in his left ear.  He reported that he had been exposed to noise from big trucks, tanks, and gunfire while in-service.  He denied any pre- or post-service occupational or recreational noise exposure.  He stated that he was unsure of the onset of his tinnitus, but said that it had been present a while.  Audiology testing found speech recognition scores of 96 percent in the right ear and 94 percent in the left ear.  Diagnosis was recurrent tinnitus.

This evidence directly addresses the reason for the prior denial and must be presumed credible for the purpose of reopening the claim.  Justus, 3 Vet. App. at 512-13.  Therefore, because new and material evidence has been presented, the Veteran's request to reopen his claim for service connection for tinnitus is granted.

Having reopened the claim for service connection for tinnitus, the Board has jurisdiction to review the underlying service connection claim de novo, based on the whole record.  For the following reasons the Board finds that service connection for tinnitus is warranted.

Service connection may be granted for disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110.  

Lay evidence is one type of evidence that must be considered, if submitted, when a veteran's claim seeks disability benefits.  Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed. Cir. 2006).  Nothing in the regulatory or statutory provisions requires both medical and competent lay evidence; rather, they make clear that competent lay evidence can be sufficient in and of itself.  Id.

In the report of the June 2010 VA examination the audiologist noted that the Veteran had not had any non-military noise exposure.  The diagnosis was recurrent left ear tinnitus.  The audiologist then stated that she could not identify the etiology of the Veteran's tinnitus without resorting to mere speculation.  

While there is no contemporaneously written record of tinnitus during service, the Board finds the Veteran's claim of exposure to loud noise from heavy trucks, tanks, and gunfire to be consistent with the circumstances of his service as a petroleum truck driver in the Iraqi battlefield, and thus credible.  See 38 U.S.C.A. § 1154(a), 38 C.F.R. § 3.303(a) (In each case where a veteran is seeking service-connection for any disability, due consideration shall be given to the places, types, and circumstances of such veteran's service as shown by such veteran's service record, the official history of each organization in which such veteran served, such veteran's medical records, and all pertinent medical and lay evidence).  

Moreover, the Veteran is competent to describe tinnitus (see Charles v. Principi, 16 Vet. App. 370, 374 (2002) (noting that ringing in the ears or tinnitus is capable of lay observation)), and there is no evidence or allegation of tinnitus prior to service.  

There is also no evidence of any excessive pre- or post-service occupational or recreational noise exposure.

Considering the Veteran's competent and credible statements regarding the circumstances of his service and his recurrent tinnitus; the absence of any pre service complaints of tinnitus; and the absence of any pre or post-service occupational or recreational noise exposure; the Board finds that the elements of service connection have been met and service connection is established.  See, e.g., Buchanan v. Nicholson, 451 F. 3d 1331, 1335 (Fed. Cir. 2006) (If lay evidence presented by the veteran is credible and ultimately competent, the lack of contemporaneous medical evidence should not be an absolute bar to the veteran's ability to prove his claim of entitlement to disability benefits based on that competent lay evidence).




New and material evidence, bilateral hearing loss 

In a rating decision in November 2006, the RO denied service connection for bilateral hearing loss.  The Veteran did not appeal that decision, and no new evidence pertinent to the basis of the denial of that claim was received by VA within one year from the date that the RO mailed notice of the determination to the Veteran.  the November 2006 decision is final.  38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2006); currently, 38 U.S.C.A. § 7105(c) (West 2002), 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2011). 

In August 2007, the Veteran filed a new claim for service connection for bilateral hearing loss, and notified VA of a change of address.  In a rating decision in May 2008 the RO denied the claim on the grounds of no new and material evidence.  

The Board notes that in his August 2007 correspondence, in which the Veteran reported a change of address, the Veteran stated that he was incarcerated at the time of the November 2006 rating decision. 

In the normal course of events, it is generally the claimant's burden to keep VA apprised of his whereabouts.  If he does not do so, VA is not obligated to "turn up heaven and earth to find him."  Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  In Mindenhall v. Brown, 7 Vet. App. 271, 274 (1994), the Court held that VA is required only to mail notice to the latest address of record in order for the presumption of regularity to attach.  Notification for VA purposes is written notice sent to the claimant's last address of record. 38 C.F.R. § 3.1(q).  A claimant's mere statement of nonreceipt of the applicable notice is insufficient for rebutting the presumption of regularity.  See Butler v. Principi, 244 F.3d. 1337, 1340 (Fed. Cir. 2001).  However, when the claimant submits "clear evidence to the contrary" to the effect that VA's "regular" mailing practices were not followed or were not regular, the Secretary is no longer entitled to the benefit of the presumption of regularity.  Warfield v. Gober, 10 Vet. App. 483, 486 (1997).  The burden then shifts to the Secretary to show that the document in question was mailed to the claimant.  Id.  But 

The Veteran does not allege that he apprised VA of any change of address before August 2007, or that VA then failed to mail its correspondence to him accordingly.  Moreover, there is no evidence in the claims file that VA's November 2006 notice to the Veteran of the November 2006 rating decision was returned undeliverable; so VA was not on notice of an address problem.  The Board accordingly finds that VA properly fulfilled its duty to notify the Veteran regarding the November 2006 rating decision.  See, e.g., Saylock v. Derwinski, 3 Vet. App. 294, 395 (1992) (citing United States v. Chemical Foundation, Inc., 272 U.S. 1, 14-15(1926)) (Principles of administrative regularity dictate a presumption that government officials have properly fulfilled their official duties).  New and material evidence to reopen the claim of service connection for bilateral hearing loss is therefore needed.

As stated before, reopening a claim for service connection which has been previously and finally disallowed requires that new and material evidence be presented or secured since the last final disallowance of the claim.  38 U.S.C.A. § 5108; Evans v. Brown, 9 Vet. App. 273, 285 (1996); see also Graves v. Brown, 8 Vet. App. 522, 524 (1996). 

New evidence means existing evidence not previously submitted to VA.  Material evidence means existing evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (as in effect since August 2001).  As the application to reopen the claim was received in August 2007, the current regulatory definition of new and material evidence under 38 C.F.R. § 3.156 applies.

The basis of the November 2006 denial was that the evidence did not show audiometric findings which met the criteria for a grant of service connection for defective hearing, or that bilateral hearing loss manifested to a compensable degree within one year of the Veteran's separation from service.  The evidence of record at the time of the 2006 denial consisted of service treatment records, which include the following audiometric results:

October 2000 
Hertz
500
1000
2000
3000
4000
Right ear
5
0
0
0
0
Left ear
0
0
0
0
0

November 2002
Hertz
500
1000
2000
3000
4000
Right ear
15
0
0
-5
-5
Left ear
10
-5
0
-10
-5

May 2004
Hertz
500
1000
2000
3000
4000
Right ear
0
0
0
0
0
Left ear
5
5
5
0
5

October 2004 (remarks: routinely noise exposed)
Hertz
500
1000
2000
3000
4000
Right ear
0
0
0
0
0
Left ear
0
0
0
0
5

April 2005 (remarks: steady noise exposure)
Hertz
500
1000
2000
3000
4000
Right ear
5
0
0
0
0
Left ear
5
0
5
-5
-5

November 2005 (remarks: routine and steady noise exposure)
Hertz
500
1000
2000
3000
4000
Right ear
0
0
0
0
0
Left ear
5
5
5
0
5

The evidence of record at the time of the 2006 denial also included VA treatment records dated in 2006, which contain no record of any complaints of or treatment for hearing loss.

In order for additional evidence to be considered new and material, it must relate to the basis for the prior denial of the claim.  

The evidence compiled since the November 2006 rating decision includes the report of a VA audiology examination done in June 2010.  During the examination the Veteran complained of decreased hearing since around 2003.  Testing found as follows:

Hertz
500
1000
2000
3000
4000
Right ear
10
10
5
5
10
Left ear
10
10
10
0
15

The Maryland CNC Word List Recognition Scores were 96 percent in the right ear and 94 percent in the left ear.  According to the audiologist, the Veteran's hearing was within normal limits in both ears.

While new, the 2010 examination evidence, which is the only new evidence since the 2006 rating decision, does not raise a reasonable possibility of substantiating the claim of service connection, since the 2010 audiometric findings still do not meet the criteria for a grant of service connection for defective hearing, and since there continues to be no evidence of bilateral hearing loss manifested to a compensable degree within one year of the Veteran's separation from service.  (See 38 C.F.R. § 3.385 (providing that hearing loss for the purpose of VA disability compensation is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, 4000 Hertz is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, or 4000 Hertz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent); also, Hensley  v. Brown, 5 Vet. App. 155, 157 (1993) (citing as authority Current Medical Diagnosis and Treatment, 110-11 (Stephen A. Schroeder et al. eds. (1988)) (The threshold for normal hearing is from 0 to 20 decibels at the tested frequencies of 500, 1000, 2000, 3000, and 4000 Hertz, and a higher threshold level indicates some degree of hearing loss, but not necessarily a hearing loss disability under 38 C.F.R. § 3.385)).

Accordingly, in the absence of new and material evidence, the claim of service connection for bilateral hearing loss is not reopened, and the benefit-of-the-doubt standard of proof does not apply.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  


ORDER

New and material evidence having been submitted, the claim of service connection for tinnitus is reopened.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for PTSD is granted.

As new and material evidence has not been presented, the claim of service connection for bilateral hearing loss is not reopened, and the appeal is denied.


REMAND

In a rating decision in November 2006 the RO denied service connection for a low back disorder and fatigue, and that decision, which was not appealed, is final.

In August 2007 the Veteran raised a new claim for service connection for a low back disorder and fatigue; and in a rating decision in May 2008 his claims were denied.  Unfortunately, the Veteran was never given VCAA notice that apprised him of the specific reason(s) for the previous denial of these claims on the merits; or of the specific information and evidence needed to reopen each claim.  Before a decision on the Veteran's request to reopen these claims can be considered, VCAA notice to the Veteran of the bases for the denial for each claim, and of the evidence necessary to reopen the claims, must be sent.  Kent v. Nicholson, 20 Vet. App. 1 (2006).  

Additionally, with regard to the claim of service connection for gastrointestinal complaints, notice to the Veteran, who is a Persian Gulf War Veteran, of the provisions of 38 C.F.R. § 3.317 has not been sent.  On remand notice to the Veteran in accordance with 38 C.F.R. § 19.29(b), of all applicable laws and regulations pertaining to his claim for service connection, specifically, 38 C.F.R. § 3.317, must be sent.  

In addition to the foregoing, in February 2010 the Veteran was accorded a VA stomach/duodenum examination.  The examiner noted that the Veteran had been treated for viral gastritis in 2003 and 2004.  He also noted that the Veteran had a history of gastroesophageal reflux disease.  During the examination the Veteran complained of nausea and vomiting after almost every meal.  Diagnosis was gastroesophageal reflux disease.  The examiner then stated that the exact etiology of the Veteran's nausea and vomiting was not clear and would require speculation to list a specific diagnosis.  Unfortunately, the examiner did not provide an opinion as to whether the Veteran's gastroesophageal reflux disease is related to service.  This evidence is thus inadequate for a decision in this matter.  As the Veteran is a Persian Gulf War Veteran, he should be accorded a VA Compensation and Pension Persian Gulf War Guidelines examination.

Finally, with regard to the issue of new and material evidence for fatigue, in June 2010 the Veteran was accorded a VA examination.  According to the examiner, the Veteran does not have chronic fatigue syndrome.  However, the examiner did not state whether the Veteran's complaints were of medically known etiology, or whether there is a relationship between the Veteran's current complaints and any incident active duty service, including the complaints of fatigue that are documented in service treatment records.  The evidence is thus inadequate for a decision in this matter.  On remand the Veteran should be accorded a Persian Gulf War examination with regard to his complaints of fatigue.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (Absent presentation by the veteran of new and material evidence, VA has no duty to accord an examination in cases where the veteran seeks to reopen a previously denied claim.  38 CR 3.159(c)(4)(C)(iii).  However, once the Secretary undertakes to provide an examination, even if not statutorily obligated to do so, he must provide an adequate one or, at a minimum, notify the claimant why one will not or cannot be provided).  

Accordingly, the case is REMANDED for the following action:

1.  Send VCAA notice to the Veteran that apprises him of the specific reason(s) for the November 2006 denial of his claims for service connection for a low back disorder and fatigue; and of the specific information and evidence needed to reopen each claim.   See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

2.  Send the Veteran notice, in compliance with 38 C.F.R. § 19.29(b), of the provisions of 38 C.F.R. § 3.317.  

3.  Schedule the Veteran for a VA Gulf War Guidelines examination with regard to his claims for service connection for fatigue and a stomach disorder.  Ask that the examiner review the claims file and interview the Veteran as to the onset, frequency, and duration of his symptoms.

All indicated tests and studies must be done, and all findings should be reported in detail.  

Thereafter, the examiner must provide an opinion as to the etiology of the Veteran's complaints of fatigue, and his stomach complaints.  Specifically, the examiner should state whether the complaints are attributable to a known clinical diagnosis or cause.  If so, the examiner must identify the diagnosis and provide an opinion, complete with rationale, as to whether the disorder is related to any incident of the Veteran's service, including climatic/environment hazards in the Persian Gulf.  

If any complaint is not attributable to a known clinical diagnosis, the examiner must opine as to whether it is at least as likely as not (50 percent probability or greater) 

* that the Veteran's complaints are attributable to an undiagnosed illness or medically unexplained chronic multisymptom illness related to the Veteran's Gulf War service in the Southwest Asia Theater of Operations; or 

* that the Veteran's complaints are related to any incident of his service, including exposure to petroleum or other environmental hazards.  

The examiner must provide a complete rationale in support of his opinion(s).

In providing answers to the above questions, the examiner should comment on and/or take note of the fact that the Veteran is competent and credible to describe his symptoms while on active duty and since that time even when his records are negative for complaints or a diagnosis. 

The examiner is advised that the term "at least as likely as not" does not mean within the realm of possibility.  Rather, it means that the weight of medical evidence both for and against a conclusion is so evenly divided that it is medically sound to find in favor of causation as to find against causation.  More likely and as likely support the contended causal relationship; less likely weighs against the claim.  

4.  Notify the Veteran that he must report for any scheduled examination and cooperate in the development of the claims.  Failure to report for a VA examination without good cause may result in denial of the claims.  38 C.F.R. §§ 3.158, 3.655.  If the Veteran does not report for a scheduled examination, associate a copy of the examination notice letter with the claims file, and indicate whether any notice that was sent was returned as undeliverable.

5.  Readjudicate the issues on appeal.  If any benefit sought remains denied, issue an additional Supplemental Statement of the Case.  After the Veteran and his representative have had an adequate opportunity to respond, return the appeal to the Board.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




______________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


